COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


STEPHEN SCHAFFER BARETT
                                        MEMORANDUM OPINION * BY
v.          Record No. 1412-95-1       JUDGE NELSON T. OVERTON
                                            JUNE 11, 1996
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                        Randolph T. West, Judge
            R. L. Shrecengost for appellant.

            Linwood T. Wells, Jr., Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.


     Stephen Schaffer Barett was convicted in a bench trial of

possession of heroin in violation of Code § 18.2-250.       He argues

on appeal that the evidence is insufficient to support the

conviction.

     Upon review of the record, construing the evidence in the

light most favorable to the Commonwealth and granting to it all

reasonable inferences fairly deducible therefrom, we cannot say

that the ruling below was plainly wrong or unsupported by the

evidence.

     Accordingly, the conviction is affirmed.

                                                Affirmed.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.